Exhibit (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Statement of Additional Information and to the incorporation by reference of our report dated May 21, 2013 on the financial statements of the Central Cash Management Fund (one of the series of Investors Cash Trust) included in the Fund’s Annual Report for the fiscal year ended March 31, 2013. /s/ Ernst & Young LLP Boston, Massachusetts July 26, 2013
